NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 FRANK HUBBARD,
                                                              Civ. No. 18-2055
                      Plaintiff,
                                                              OPINION & ORDER
             v.

 GARY LANIGAN et al.,

                      Defendants.

THOMPSON, U.S.D.J.

       This matter comes before the Court upon Plaintiff Frank Hubbard’s Appeal of Magistrate

Judge Douglas E. Arpert’s July 8, 2019 Order denying Plaintiff’s Motion to Compel. (Appeal,

ECF No. 53; Order, ECF No. 48.) Plaintiff, a convicted and sentenced prisoner at New Jersey

State Prison (“NJSP”), brings this pro se action to challenge the treatment he received in regard

to his Hepatitis C infection. (See Compl. ¶¶ 1, 8–15, ECF No. 1.) He alleges that Defendant

Mary Lang, whom Plaintiff alleges to be the Administrative Director and liaison between

University Corrections Healthcare and NJSP, violated his Eighth Amendment right by showing

deliberate indifference to Plaintiff’s medical treatment. (Id. ¶¶ 6, 20.)

       On April 1, 2019, Plaintiff moved to compel Defendant Lang to answer Plaintiff’s

Requests for Admissions. (Mot. at 1, ECF No. 40.) Defendant Lang had responded in a timely

manner, but Plaintiff found the answers to be “evasive, illogical and redundant.” (Id.) Plaintiff

explained that “these questions are necessary for Plaintiff to prove his case, and to show the

court the process employed to treat prisoners infected with [H]epatitis C.” (Id.) Three of those

questions are of import here:

                                                  1
       Request No. 5: When a prisoner has been diagnosed with Hepatitis C is he treated
       immediately[?]

       Request No. 6: Is there a waiting list for prisoners with [H]epatitis C to be
       treated[?]

       Request No. 8: Is it the practice of NJSP to delay treatment to prisoners with
       chronic HCV until their liver function has reached a certain level[?]

(Answer to Reds. for Admis., Ex. 1, ECF No. 40.)

       On July 8, 2019, Magistrate Judge Arpert denied Plaintiff’s Motion to Compel. After

correctly stating that Rule 36 of the Federal Rules of Civil Procedure allows a party to serve a

written request to admit matters relating to (A) facts, the application of law to fact, or opinions

about either; and (B) the genuineness of any described documents (Order at 1 (citing Fed. R. Civ.

P. 36(a)(1)), Magistrate Judge Arpert addressed each of the three requests at issue in this Appeal.

In regard to Request Nos. 5 and 6, he found that they “lack the specificity necessary for

[Defendant] Lang to properly respond” as they “contain no time frame and include no factual

detail specifying the exact ‘condition,’ ‘treatment,’ or ‘specialist’ to which Plaintiff is referring.”

(Id. at 2.) In regard to Request No. 8, Magistrate Judge Arpert found that it related to the actions

of NJSP, so Defendant Lang, whom Plaintiff alleges to be an employee of University

Correctional Health Care, appropriately declined to admit or deny the Request. (Id. at 3.)

       In the District of New Jersey, “[a]ny party may appeal from a Magistrate Judge’s

determination of a non-dispositive matter.” L. Civ. R. 72.1(c)(1)(A). Upon appeal, the District

Judge shall “set aside any portion of the Magistrate Judge’s order found to be clearly erroneous

or contrary to law.” Id. However, a Magistrate Judge’s “determination in a discovery dispute is

entitled to great deference and reversible only for an abuse of discretion.” Cooper Hosp./Univ.

Med. Ctr. v. Sullivan, 183 F.R.D. 119, 127 (D.N.J. 1998) (quoting Dome Petroleum v. Emp’rs

                                                   2
Mut. Liab. Ins. Co., 131 F.R.D. 63, 65 (D.N.J. 1990)); see also Allyn Z. Lite, New Jersey Federal

Practice Rules 458–61 (2019 ed.) (collecting cases). “An abuse of discretion occurs when a

court’s decision ‘rests upon a clearly erroneous finding of fact, an errant conclusion of law or an

improper application of law to fact’ or ‘when no reasonable person would adopt the district

court’s view.’” In re Zoloft (Sertraline Hydrochloride) Prods. Liab. Litig., 858 F.3d 787, 792

n.22 (3d Cir. 2017) (quoting Oddi v. Ford Motor Co., 234 F.3d 136, 146 (3d Cir. 2000)).

       In light of this stringent standard, Plaintiff fails to carry his burden in demonstrating that

Magistrate Judge Arpert abused his discretion in issuing his July 8, 2019 Order. Request Nos. 5

and 6, indeed, lack the requisite specificity to respond properly, and Request No. 8 assumes that

Defendant Lang, allegedly an employee of University Correctional Health Care, has direct

knowledge concerning the practices of NJSP. And importantly, Magistrate Judge Arpert

correctly pointed out that, given the fact that discovery does not close until October 2019 (see

Am. Scheduling Order, ECF No. 43), “Plaintiff may choose to revise his Requests and/or seek

the information through other discovery vehicles, such as interrogatories” (Order at 3).

       Accordingly, for the foregoing reasons,

       IT IS on this 14th day of August, 2019,

       ORDERED that Plaintiff’s Appeal of Magistrate Judge Decision (ECF No. 53) is

DENIED; and it is further

       ORDERED that Magistrate Judge Douglas E. Arpert’s July 8, 2019 Order (ECF No. 48)

is AFFIRMED.


                                                              /s/ Anne E. Thompson
                                                              ANNE E. THOMPSON, U.S.D.J.



                                                  3
